DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 3/11/2022, with respect to the rejection(s) of claim(s) 1 under 102(a)(1) by Vardi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of Fazio and Vardi.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1, 10, 11, and 14-32 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. 2014/0277045 (Fazio et al.) in view of US Patent Application Pub. No. 2015/0359556 (Vardi et al.).
Regarding claim 1, Fazio et al. disclose a method for treating heart failure [0036] that comprises the steps of: 
(a) advancing a tissue stabilizer (40/76/86/90) adjacent a first side of an interatrial septum (7) (see especially Figures 1 and 6B; [0040-0041, 0045]), wherein the stabilizer (76) is attached to and positioned along the length of a first catheter (70) defining a lumen [0050];  
(b) advancing a cutter (12) adjacent a second side of the interatrial septum (7) [0045 & 0055], wherein the cutter is attached to and positioned along the length of a second catheter (4) slidably engaged over the first catheter (70);
(c) retracting the stabilizer towards the cutter [0049];
(d) ablating tissue across the interatrial septum by advancing the cutter to excise interatrial tissue ([0066]); 
(e) capturing the excised interatrial tissue with cutter [0067].  
Fazio fails to explicitly state that tissue is tented during step (C) by retracting the stabilizer, although Fazio does suggest that tissue may be tented by retraction of a stabilizer (64), as illustrated tented tissue in Figure 5B [0058].  Vardi discloses another method of treating heart failure that involves the advancement of a tissue stabilizer (42) (Fig. 1) adjacent a first side of an interatrial septum (30) [0040], 
Regarding claim 10, the modified Fazio method creates an opening of sufficient size to relieve interatrial pressure (Fazio [0001], Vardi [0009]).
Regarding claim 11, while Fazio discloses the cutter has a diameter of 4mm – 12mm [0081], which would result in an opening created in tissue of the same size.   
	Regarding claims 14-16, the cutter and the tissue stabilizer are slidably engaged within a lumen of an introducer (delivery sheath 30) (Figure 1; [0043]). 
Regarding claim 17:  Vardi et al. teaches the particular location of the ablation may be at or near the fossa ovalis [0040; 0079].  
In regards to claim 18: Fazio discloses that the cutter comprises a radiofrequency element [0077].
Regarding claim 19: the cutter (12) has an open-end cylindrical shape (see especially element 12 in Figure 2, and element 140 in Figure 8 [0068]).  

Regarding claim 21, the modified Fazio method comprises the step of engaging the barb (97) of Figures 6A-B with interatrial septal tissue throughout and after the cutting procedure ([0059]; see also [0094-0096] of Vardi).
Regarding claims 22 and 23, Fazio discloses the stabilizer is positioned against the atrial septum inside the left atrium and the cutter is engaged with the right atrial side [0012].  Additionally, Vardi discloses that the method is performed by advancing the catheter into the right atrium of the heart and removing tissue from the right atrium [0022].  Looking at Figure 1, the right atrium would correspond with the left side of the tissue (30), such that the stabilizer (42) is positioned on the left atrial side of the septum.  
Regarding claims 24 and 31: in the embodiments of Figures 5A-B and 6A-B of Fazio, a diameter of the tissue stabilizer (64/90) is less than a diameter of the cutter (12).  
Regarding claim 25, Fazio discloses that the cutter of Figures 6A-B has an adjustable diameter [0061].  Additionally, Vardi discloses that the cutter diameter may be adjusted [0014, 0020]. 
In regards to claims 26-28, Fazio discloses the stabilizer is advanced through an opening defined by the cutter (12) both during deployment and retraction [0046 & 0059].  The stabilizer also functions to capture the excised tissue within the cutter [0059].  Vardi also discloses the tissue stabilizer (60) of Figure 1A is 
In regards to claim 29: Fazio teaches that the stabilizer may include a tissue piercing element [0039], but does not explicitly disclose the first catheter comprises a puncture tip.  Vardi teaches a catheter to which a stabilizer (60) is attached (Figure 4) comprises a puncture tip that penetrates tissue ([0065; [0072]).  Since Fazio discloses that the stabilizer may comprise a catheter (70 in Figure 4A-B) and the concept of using the tissue stabilizer to puncture tissue (Figures 6A-B; [0059]), one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure a first catheter to which the stabilizer of the modified Fazio method is attached to have a puncture tip, as taught by Vardi, as the modification merely involves the combination of known tissue puncturing instruments according to known methods that achieves a predictable result of piercing tissue during the advancement of a tissue stabilizer during the modified Fazio method.
In regards to claim 30: Fazio discloses that a guide wire (130) may be used to create an initial puncture site in the interatrial septum (7) and provide a working track for the tissue stabilizer (see Figure 14A; [0086-0088]).  Vardi also teaches a guidewire creates an initial puncture site in the interatrial septum at approximately a fossa ovalis to provide a working track for the tissue stabilizer into the left atrium [0065]. 
Regarding claim 32: the cutter (12) is fixed to a distal end of the second catheter (8) [0042].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/         Primary Examiner, Art Unit 3771